         Case 1:19-cv-01862-DLC Document 79 Filed 08/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X               19cv1862 (DLC)
                                         :
 JOSE JAVIER FERNANDEZ                   :                    ORDER
                                         :
                          Plaintiff,     :
                                         :
                 -v-                     :
                                         :
 AMADEO OKTROVA,                         :
                          Defendant.     :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On July 24, 2020, this Court granted the defendants’ motion

for summary judgment in part.        Fernandez v. City of New York,

No. 19CV1862 (DLC), 2020 WL 4266931, at *1 (S.D.N.Y. July 24,

2020).    The only claims that remained for trial are the false

arrest and malicious prosecution claims against Amadeo Oktrova.

The Joint Pretrial Order is due September 25; the case has been

placed on the October 2020 trial ready calendar.

     On August 4, the plaintiff requested permission to depose

two third-party police officers.         On August 10, the defendant

filed a letter opposing the request.         The deadline for discovery

has long since passed.       But apart from this being an untimely

request, it is also a request that must be denied for the burden

it would impose on the parties on the eve of trial and the

plaintiff’s failure to show that the two officers have evidence

of any relevance to the issues that will be tried.            Neither of
         Case 1:19-cv-01862-DLC Document 79 Filed 08/12/20 Page 2 of 2



the two proposed deponents were present at the plaintiff’s

arrest, and neither of them can provide information that is

relevant to the narrow set of claims that remain for trial.

Accordingly, it is hereby

     ORDERED that the plaintiff’s August 4 discovery request is

denied.



SO ORDERED:

Dated:       New York, New York
             August 12, 2020

                                    __________________________________
                                               DENISE COTE
                                       United States District Judge
